DETAILED ACTION
Response to Amendment
The amendment filed 10/30/2020 has been entered.
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Bhalerao et al. (US Patent 10,049,023) further in view of Li et al. (US Publication 2018/0317070).

With respect to claims 1 and 20, Zou teaches A method, performed by a network node, for restoring communication with a neighbor network node in a wireless personal area network, (wireless mesh network showing a number of wireless routers and wireless communications network operates according to a protocol specified in the IEEE 802.11 standard, but any wireless communications protocol such as Bluetooth, Zigbee or WiMAX can be used, Figure 1) the method comprising:

determining that the neighbor network node is unresponsive on a first communication channel; (a "link down" event is detected by node 5 and node 2, A "link down" event is typically generated when a node detects that the channel on which it is communicating with another node unexpectedly fails, paragraph 35)  

sequentially scanning available communication channels, in response to said determining that the neighbor network node is unresponsive, (Node 2 starts to start passively sensing the medium on one or more channels looking for acceptable channels to switch to in response to “link down” event, paragraph 35) in order to identify a second communication channel that enables reestablishing communication with the neighbor network node, (builds a listing of channels that exhibit interference parameters that would permit a communications link to be established between two nodes and stores this listing in acceptable channel listing, paragraph 35)

wherein said scanning begins at a first time agreed upon with the neighbor network node prior to said determining that the neighbor network node was unresponsive; (nodes are  configure to scan for available channel at the time of expiration of predetermine period of time of not receiving packet at the current channel, Paragraph 25)

informing a coordinator node of the wireless personal area network of an identity of the second communication channel when said sequentially scanning provides the identity of the second communication channel (node 1 is a parent node (coordinator node) to node 2, node 2 sends a channel switch request message to node 1 that includes a listing of all the acceptable channels and waits to receive a channel switch decision message, Paragraph 36) and when the second communication channel is not the same as the first communication channel; (acceptable channels are not the same the first channel, Paragraph 36) and 

Zou doesn’t teach logging the neighbor network node as unresponsive when said sequentially scanning does not provide the identity of the second communication channel and said scanning comprises transmitting a signal by the network node to the neighbor network node and waiting a time period for a response from the neighbor network node.

Bhalerao teaches logging the neighbor network node as unresponsive (when recovery period expires (node ceases performance of all recovery operations and designates the node(s) in question as unrecoverable, Column 9 lines 20-25)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou to implement designating the node as unrecoverable 

Li teaches said scanning comprises transmitting a signal by the network node to the neighbor network node and waiting a time period for a response from the neighbor network node. (Network node send a probe signal and waiting threshold time period for response. The processing circuitry configures the transceiver circuitry to, upon detecting the Beacon signal or upon receiving a response to the probe signal, connect to the PAN, paragraph 23)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou and Bhalerao to implement active scanning with sending probe signal and waiting for response to as taught by Li. The motivation for combining Zou, Bhalerao and Li is to be able to actively determine most suitable channel for communication.

With respect to claim 9, Zou teaches further comprising:

after said informing the coordinator node of the second communication channel, transmitting signals to other neighbor network nodes on the first communication channel. (node 1 generates a channel change decision message, which can be an 802.11 beacon or action frame, which includes a notification of the channel to which it is switching and a listing of the remaining channels that are available to other nodes to select from, sends this message to peer routers within range and node 1 switches to the selected channel after waiting a timeout period, paragraph 36)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Bhalerao et al. (US Patent 10,049,023) further in view of Li et al. (US Publication 2018/0317070) further in view of Stephenson et al. (US Publication 2002/0167917).

With respect to claim 2, Zou in view of Bhalerao further in view of Li doesn’t teach wherein said sequentially scanning available communication channels to identify the second communication channel that enables reestablishing communication with the neighbor network node comprises: sequentially selecting one of the available communication channels at the start of an associated scan period; transmitting a signal on the selected communication channel; in response to receiving an acknowledgement signal from the neighbor network node prior to an end of the associated scan period, identifying the selected communication channel as the second communication channel; and proceeding to the next associated scan period.

Stephenson teaches wherein said sequentially scanning available communication channels to identify the second communication channel that enables reestablishing communication with the neighbor network node comprises:

sequentially selecting one of the available communication channels at the start of an associated scan period; (polling schemes which sequentially poll one mobile platform at a time, selecting one channel at a time, Paragraph 6)

transmitting a signal on the selected communication channel; (sends poling signal at the selected channel, Paragraph 6)

in response to receiving an acknowledgement signal from the neighbor network node prior to an end of the associated scan period, identifying the selected communication channel as the second communication channel; (which sequentially poll one mobile platform at a time and then wait for a predetermined response time before polling another mobile platform, select the channel for the mobile platform, Paragraph 6) and
 proceeding to the next associated scan period. (Proceeds to poll anther platform, Paragraph 6)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou, Bhalerao and Li with sequential scanning of channels as taught by Stephenson. The motivation for combining Zou, Bhalerao, Li and Stephenson is to be able to simultaneously receive reply for poll sequence to efficiently determine the available channels.

With respect to claim 8, Zou teaches further comprising:

proceeding through each available communication channel to identify a set of second communication channels with which communication can be restored with the neighbor network node. (Node 2 starts to start passively sensing the medium on one or more channels looking for acceptable channels to switch to in response to “link down” event, paragraph 35)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Bhalerao et al. (US Patent 10,049,023) further in view of Li et al. (US Publication 2018/0317070) further in view of Stephenson et al. (US Publication 2002/0167917) further in view of Mani et al. (US Publication 2016/0019663).

With respect to claim 3, Zou in view of Bhalerao further in view of Li further in view of Stephenson doesn’t teach wherein each scan period is equal to a sync period divided by a number of available communication channels; and the sync period is determined by the network node.

Mani teaches wherein each scan period is equal to a sync period divided by a number of available communication channels; and the sync period is determined by the network node. (A scan slot length (U) in this example is calculated by the channel hopping period divided by the number of channels (J) divided by 2 (i.e., U=CCH/J/2), BPD determine the scan slot. paragraph 73)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou, Bhalerao, Li and Stephenson with determining scan period is equal to a sync period divided by a number of available communication channels as taught by Mani. The motivation for combining Zou, Bhalerao, Li, Stephenson, and Mani is to be able to ensure that transmissions to and/or from battery powered devices are delivered efficiently and with low latency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Bhalerao et al. (US Patent 10,049,023) further in view of Li et al. (US Publication 2018/0317070) further in view of Stephenson et al. (US Publication 2002/0167917) further in view of Lysejko et al. (US Patent 6,195,327). 

With respect to claim 4, Zou in view of Bhalerao further in view of Li further in view of Stephenson doesn’t teach wherein said determining that the neighbor network node is unresponsive further comprises: monitoring the first communication channel of the available communication channels for a poll signal periodically sent by the neighbor network node at a polling periodicity; when the poll signal is not received at an expected signal receipt time of the polling periodicity, setting the neighbor network node as unresponsive.  

Lysejko teaches wherein said determining that the neighbor network node is unresponsive further comprises: 

monitoring the first communication channel of the available communication channels for a poll signal periodically sent by the neighbor network node at a polling periodicity (In order to maintain management communication, the CT polls each ST in sequence. Each poll comprises a broadcast invitation for an addressed ST to acquire the CCC Uplink followed by an exchange of management information, Column 22 lines 1-5)  and

when the poll signal is not received at an expected signal receipt time of the polling periodicity, setting the neighbor network node as unresponsive.  (When a Management Poll fails it should be followed up by a number of faster polls until either the ST responds or it is marked cold, Column 22 lines 16-20)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou, Bhalerao, Li and Stephenson with when the poll signal is not received at an expected signal receipt time of the polling periodicity, setting the neighbor network node as unresponsive as taught by Lysejko. The motivation for combining Zou, Bhalerao, Li, Stephenson, and Lysejko is to be able to reduce the effect of the interference from other cells.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Bhalerao et al. (US Patent 10,049,023) further in view of Li et al. (US Publication 2018/0317070)  further in view of Stephenson et al. (US Publication 2002/0167917) further in view of Walton et al. (US Publication 2009/0323609). 

With respect to claim 7, Zou in view of Bhalerao further in view of Li further in view of Stephenson doesn’t teach further comprising:

in response to receiving the acknowledgement signal from the neighbor network node prior to the end of the associated scan period, discontinuing said sequentially scanning.

Walton teaches further comprising:

in response to receiving the acknowledgement signal from the neighbor network node prior to the end of the associated scan period, discontinuing said sequentially scanning (a first scan or a second scan is executed by sequentially scanning each channel in a predetermined list until a stopping condition is reached, and assigning one or more attributes to each channel after each channel is scanned, Paragraph 56)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou, Bhalerao, Li and Stephenson with in response to receiving the acknowledgement signal from the neighbor network node prior to the end of the associated scan period, discontinuing said sequentially scanning as taught by Walton. The motivation for .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Bhalerao et al. (US Patent 10,049,023) further in view of Li et al. (US Publication 2018/0317070) further in view of Mani et al. (US Publication 2016/0019663).

With respect to claim 10, Zou teaches further comprising, after said informing the coordinator node of the second communication channel:

receiving an instruction from the coordinator node to switch to the second communication channel; (node 1 generates a channel change decision message, which can be an 802.11 beacon or action frame, which includes a notification of the channel to which it is switching and a listing of the remaining channels that are available to other nodes to select from, sends this message to peer routers within range and node 1 switches to the selected channel after waiting a timeout period, paragraph 36)

transmitting to the other neighbor network nodes information regarding the switch to the second communication channel;  (sends this message to peer routers within range and node 1 switches to the selected channel after waiting a timeout period, paragraph 36)and

Zou in view of Bhalerao further in view of Li doesn’t’ teach transmitting multicast messages on the second communication channel at a multicast periodicity.

 transmitting multicast messages on the second communication channel at a multicast periodicity. (The MPD 102(M) sends specific information in a multicast message to its BPD children using the short range communication mode to listen into the control channel in a specific time and to expect a discovery beacon from the BPD 104(N), paragraph 36)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou, Bhalerao and Li with determining scan period is equal to a sync period divided by a number of available communication channels as taught by Mani. The motivation for combining Zou, Bhalerao, Li and Mani is to be able to ensure that transmissions to and/or from battery powered devices are delivered efficiently and with low latency.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Kaidar et al. (US Publication 2009/0046673).

With respect to claims 11, Zou teaches A method, performed by a network node, for restoring communication with a neighbor network node in a wireless personal area network, (wireless mesh network showing a number of wireless routers and wireless communications network operates according to a protocol specified in the IEEE 802.11 standard, but any wireless communications protocol such as Bluetooth, Zigbee or WiMAX can be used, Figure 1) the method comprising:

determining that the neighbor network node is unresponsive on a first communication channel; (a "link down" event is detected by node 5 and node 2, A "link down" event is typically generated when  

sequentially monitoring available communication channels for a communication from the neighbor network node, in response to said determining that the neighbor network node is unresponsive, (Node 2 starts to start passively sensing the medium on one or more channels looking for acceptable channels to switch to in response to “link down” event, paragraph 35) in order to identify a second communication channel that enables reestablishing communication with the neighbor network node, (builds a listing of channels that exhibit interference parameters that would permit a communications link to be established between two nodes and stores this listing in acceptable channel listing, paragraph 35)

wherein said Monitor begins at a first time agreed upon with the neighbor network node prior to said determining that the neighbor network node was unresponsive (nodes are  configure to scan for available channel at the time of expiration of predetermine period of time of not receiving packet at the current channel, Paragraph 25)

informing a coordinator node of the wireless personal area network of an identity of the second communication channel when said sequentially scanning provides the identity of the second communication channel (node 1 is a parent node (coordinator node) to node 2, node 2 sends a channel switch request message to node 1 that includes a listing of all the acceptable channels and waits to receive a channel switch decision message, Paragraph 36) and when the second communication channel is not the same as the first communication channel; (acceptable channels are not the same the first channel, Paragraph 36) and 

Zou doesn’t teach transmitting a response to the neighbor network node on the second communication channel when said sequentially monitoring provides an identity of the second communication channel; and monitoring the second communication channel for further communication from the neighbor network node.


Kaidar teaches transmitting a response to the neighbor network node on the second communication channel when said sequentially monitoring provides an identity of the second communication channel; (when a station in the form of a client, such as client 160, is searching for an access point, the client 160 transmits a probe request on the communication channel of the second wireless communication network 110, in this case channel Y, in search of a probe response from a suitable access point.  When the laptop computer 150 comprising a virtual MAC is operating as an AP on channel Y and detects the probe request, the AP transmits one or more probe responses on channel Y with broadcast receiver addresses, Paragraph 21) and

monitoring the second communication channel for further communication from the neighbor network node. (The clients 160, 170 can therefore establish, on the basis of the indications, a connection with the AP when the AP is next present on the communication channel of the second wireless communication network 110, Paragraph 21)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou to implement designating the node as unrecoverable instead of sensing the medium after determining that there are no acceptable channels to switch to as 


With respect to claim 19, Zou teaches further comprising periodically transmitting, by the network node, a polling signal to the neighbor network node at a polling periodicity on the first communication channel.  (node 1 for instance, can monitor its communications link with another node, node 2 for instance, in order to detect an 802.11 management message periodically transmitted by node 2.  This periodic management message can be a beacon, for instance, which is transmitted by all nodes at regular intervals in order to maintain a previously established communication link, paragraph 25)


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Kaidar et al. (US Publication 2009/0046673) further in view of Stephenson et al. (US Publication 2002/0167917).

With respect to claim 12, Zou in view of Kaidar doesn’t teach wherein said sequentially monitoring available communication channels for a communication from the neighbor network node to identify a second communication channel that enables reestablishing communication with the neighbor network node comprises: sequentially selecting one of the available communication channels at the start of an associated scan period; monitoring for a signal from the neighbor network node on the selected communication channel during the associated scan period; in response to receiving the signal from the neighbor network node prior to an end of the associated scan period, identifying the selected communication channel as the second communication channel; and proceeding to the next associated scan period.

Stephenson teaches wherein said sequentially monitoring available communication channels for a communication from the neighbor network node to identify a second communication channel that enables reestablishing communication with the neighbor network node comprises:

 sequentially selecting one of the available communication channels at the start of an associated scan period; (polling schemes which sequentially poll one mobile platform at a time, selecting one channel at a time, Paragraph 6)

monitoring for a signal from the neighbor network node on the selected communication channel during the associated scan period; (sends poling signal at the selected channel, Paragraph 6)

in response to receiving the signal from the neighbor network node prior to an end of the associated scan period, identifying the selected communication channel as the second communication channel; (which sequentially poll one mobile platform at a time and then wait for a predetermined response time before polling another mobile platform, select the channel for the mobile platform, Paragraph 6) and

 proceeding to the next associated scan period. (Proceeds to poll anther platform, Paragraph 6)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zou and Kaidar with sequential scanning of channels as 

With respect to claim 18, Zou teaches further comprising:

proceeding through each available communication channel to identify a set of second communication channels with which communication can be restored with the neighbor network node. (Node 2 starts to start passively sensing the medium on one or more channels looking for acceptable channels to switch to in response to “link down” event, paragraph 35)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Kaidar et al. (US Publication 2009/0046673) further in view of Stephenson et al. (US Publication 2002/0167917) further in view of Mani et al. (US Publication 2016/0019663).

With respect to claim 13, Zou in view of Kaidar further in view of Stephenson doesn’t teach wherein each scan period is equal to a sync period divided by a number of available communication channels; and the sync period is determined by the network node.

Mani teaches wherein each scan period is equal to a sync period divided by a number of available communication channels; and the sync period is determined by the network node. (A scan slot length (U) in this example is calculated by the channel hopping period divided by the number of channels (J) divided by 2 (i.e., U=CCH/J/2), BPD determine the scan slot. paragraph 73)

.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2009/0129273) in view of Kaidar et al. (US Publication 2009/0046673) further in view of Stephenson et al. (US Publication 2002/0167917) further in view of Walton et al. (US Publication 2009/0323609). 

With respect to claim 17, Zou in view of Kaidar further in view of Stephenson doesn’t teach further comprising:

in response to said sequentially monitoring providing an identity of the second communication channel, discontinuing said sequentially scanning.

Walton teaches further comprising:

in response to said sequentially monitoring providing an identity of the second communication channel, discontinuing said sequentially scanning. (a first scan or a second scan is executed by sequentially scanning each channel in a predetermined list until a stopping condition is reached, and assigning one or more attributes to each channel after each channel is scanned, Paragraph 56)  

.

Allowable Subject Matter
Claims 5, 6, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered, but they are not persuasive.
Applicant’s argument reference Zou can’t be combined with reference that teaches active scanning since Zou teaches away from active scanning is not persuasive. Zou teaches wireless router can either passively detect interference then switch channels to avoid it or actively detect interference and then switch channels to avoid it. Meaning Zou can passively and actively scan for interference, and by introducing new reference Li, which teaches active scanning where network node send a probe signal and waiting threshold time period for response. The motivation for combining Zou and Li is to be able to actively determine most suitable channel for communication.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Kojima et al. (US 2017/0027003), Jeong et al. (US 9,986,491), and Yoon et al. (US 9,717,037) disclose relevant method of actively scanning available channels. 
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472